SiebeckeR, J.
The city commenced this action to restrain respondents from forcible and violent interference with the •officers and employees of the city in making an improvement of that portion of the streets which pass over the property of respondents. From the foregoing statement of ■facts, it appears that the city officers and those acting under their direction began to rebuild a sidewalk in front of respondents’ premises, and that respondent J. M. Randles forcibly obstructed them, destroying material and imple*474ments, and threatening personal violence to those engaged in executing the orders of the city. It is asserted in behalf of the city that its officers and others acting for it were lawfully engaged in grading the streets for rebuilding the sidewalk in front of respondents’ premises, under the authority-granted by sec. 925- — 204, Stats. 1898, as amended by ch. 173, Laws of 1899. It is therein provided:
“It shall be the duty of the owner of every lot or parcel' of land, abutting upon an improved street or a street ordered to be improved, whereon the grading for a sidewalk has been-done for ten days or more, to lay at his own expense, a standard sidewalk in front of the same, or one as good as the-standard, to be approved by the board of public works.”
It further provides:
“Whenever the board of public works shall have declared any sidewalls, or part thereof unsafe^ defective, or insufficient and required the same to be removed and replaced with a new sidewalk,” it shall be the duty of the abutting lot owner to lay a standard sidewalk, or one as good as standard, within three days after service of the order made by the board of public works requiring the removal and relaying of the-sidewalk.
The succeeding section authorizes the board of public-works to build and lay sidewalks whenever the lot owner shall fail to comply with the requirements of the preceding section, and the expense thereof shall be assessed upon the-abutting lots and collected like other city taxes upon real estate It is argued that the city had the right to require respondents to rebuild this walk, on account of its insufficiency and want of repair, after having ordered Arcadian avenue-permanently improved. Sec. 925 — 175, subch. XVIII, Stats. 1898, of the general charter law, gives cities the power to improve streets in the manner therein prescribed. Subch. XIX (secs. 925 — 201 to 925 — 207), of the same law provides how, in the construction and maintenance of sidewalks, these powers and duties shall be exercised by the city.. *475Tbis chapter proyides a sóbeme and method which must be-followed in-dealing with this class of city improvements. The city’s powers are fixed by those grants, and it must follow them as thereby granted. Under these provisions, the expense of every original construction and relaying of walks is-chargeable upon the lots abutting on the improved part of the street. This liability on the part of the lot owner makes him an interested party to the proceedings, and vests Mm with-the right to insist that the course of action prescribed be followed by the representatives of the city in executing and carrying out such improvements. These provisions limit and restrict the city to the course prescribed, in constructing,, maintaining, and improving sidewalks; and any departure therefrom invalidates its action, and makes the city liable-for injuries resulting from the illegal proceedings. This-rule was established and has been adhered to since the decision in Crossett v. Janesville, 28 Wis. 420. Dore v. Milwaukee, 42 Wis. 108; Hall v. Chippewa Falls, 47 Wis. 267, 2 N. W. 279; Addy v. Janesville, 70 Wis. 401, 35 N. W. 931; Drummond v. Eau Claire, 79 Wis. 97, 48 N. W. 244; Id., 85 Wis. 556, 55 N. W. 1028; Jorgenson v. Superior, 111 Wis. 561, 87 N. W. 565.
The general powers conferred by sec. 925 — 125, Stats. 1898, to improve streets by maintaining sidewalks, are therefore restricted and limited so as to harmonize with the provisions of subch. XIX (secs. 925 — 201 to 925 — 207), providing how they shall be executed and carried out. Crossett v. Janesville, supra; Drummond v. Eau Claire, supra; Jorgenson v. Superior, supra.
Were the city officers, and those acting under them, acting-within the law, when they attempted to grade and build a-sidewalk on Arcadian avenue in front of respondents’ property ? They seek to justify their acts under the order of the board of public works. It appears this board, by order, condemned the sidewalk as insufficient and unsafe on July 15,. *4761902; that tbe permanent improvement of tbe street was or- • dered on August 5tb following; that respondents were served •on August 20th with the order of July 15th, and with notice to grade tbe street and rebuild a standard tar sidewalk on tbe •established grade in place of tbe former one within three ■days, which they refused to do. On August 25th the board ■ of public works let the contract for the improvement to Herman Wilkie, who undertook to carry it out on the following ■ day, but was prevented by respondents. It appears that the ■city officers had done nothing to grade the street under the order of August 5th for the permanent improvement of Ar-cadian avenue, and that they contemplated extensive grading of the sidewalk portion of this street to make it conform to the established grade, and build a standard tar sidewalk; that the grading required filling to the depth of from five to six feet, and cutting down to a depth of about two feet. From these facts the inference is irresistible that these improvements were extensive and permanent in nature, and must have been designed to conform to the general improvement of the street under the order of August 5th. Any other inference would lead to the unjustifiable result of imposing the heavy and burdensome expense on respondents of an improvement permanent in nature under the claim that it is ;a repair of the sidewalk for temporary use until the contemplated permanent improvement be executed. In the light of these facts, it must be held that respondents could not be required to do the grading and build the walk prescribed by the order of July 15th by the board of public works under the provisions authorizing the rebuilding of an insufficient and defective walk, for it must be deemed a part ■of the permanent improvement of the street. This gave respondents the right to insist that the grading of the sidewalk should be so considered, and be let by contract with the other wox*k on such street, and that the expense thereof should be provided for and borne in all respects like that of improving *477the street, and that they have ten clays or more after snob-grading be completed to lay a standard sidewalk at their own. expense. It must follow that, the action of the city officers, and those under their direction, undertaking to grade the-sidewalk and lay a standard tár walk, is illegal. Being-illegal, they cannot appeal to a court of equity to aid them in executing the unauthorized proceedings of the board of; public works.
By the Court. — The judgment is affirmed.